Citation Nr: 1243817	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-11 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hip osteoarthritis.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M. R.


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to February 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida. 

The Veteran and M. R. testified in a Travel Board hearing before the undersigned Veterans Law Judge in August 2010; a transcript of that hearing is associated with the claims file.  

The issue of service connection for a bilateral knee disability is addressed in the Remand that follows the Order section of this decision.


FINDING OF FACT

The Veteran's bilateral hip osteoarthritis is etiologically related to his active service.


CONCLUSION OF LAW

Bilateral hip osteoarthritis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, as explained below, the Board has determined that the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012). 

Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests osteoarthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 


Analysis 

The Veteran asserts he has bilateral hip disability due to activities in service, specifically to include multiple parachute jumps performed with heavy gear associated with his duties as a combat medic. 

The Board has reviewed the evidence of record and finds, for the reasons expressed below, that the Veteran's bilateral hip disability, osteoarthritis, is etiologically related to his active service. 

The Veteran's DD 214 and service personnel records show that his occupational specialty was medical specialist.  He was in the Army and his medals and awards include the parachutist badge, aircraft crewman badge and air assault badge.  He completed the combat lifesaver course and medical specialist course.  He was deployed to Korea as well as Southwest Asia during the Persian Gulf War.  

Service treatment records do not reflect a finding of bilateral hip osteoarthritis.  He was seen in November 1988 for right hip pain after playing football.  His report of examination in October 1998 was negative for any hip disability.  

Private treatment records include those from Bay Medical Center and the Florida Department of Health dated from November 2006 to June 2007 showing relatively severe degenerative arthritic changes of the bilateral hips.  

VA treatment records include a December 2007 practitioner note indicating that the Veteran first noticed hip pain in the fall of 2004.  He reported that he had played sports in high school and had performed 40 to 50 parachute jumps in the Army.  Following examination, the examiner made an assessment of osteoarthritis, bilateral hips, quite advanced, at least symptomatically, for his age.  The examiner noted that the condition was most definitely service related to a jump injury.  Similarly, a VA orthopedic surgeon opined in March 2008 that the Veteran's bilateral hip disability was due in part to obesity but was also aggravated by past jumps.  In June 2008, the VA orthopedic surgeon treated the Veteran and noted, "again, current hip status as likely as not SC."  

The Veteran was awarded Social Security Administration (SSA) disability benefits based on osteoarthritis and obesity, with a disability onset date of December 2007.  

A January 2008 statement from the Veteran's ex-wife indicates that he performed many jumps in service and endured a great deal of pain for which he simply medicated himself as he was a medic.  

Additional private treatment records include a September 2008 medical opinion from O.A.A., M.D., indicating that the Veteran has severe bilateral hip degenerative osteoarthritis directly related to his military service.  The examiner felt that, after reviewing the Veteran's medical history and in light of his past rigorous military activities including 40 to 50 jumps, extensive hiking and running, it is at least as likely as not that the current hip osteoarthritis is directly related to military service.  

The Veteran underwent a VA examination of the joints in July 2009.  The examiner noted the Veteran's reported history of injuring himself in service playing football and while performing paratrooper duties as a medic.  He noted that the Veteran just received Motrin at the clinic for his own pain as part of his medic duties, and that no record was kept of his treatment for this reason.  Following examination, the examiner made a diagnosis of bilateral hip osteoarthritis, per imaging.  He opined that it would be mere speculation to opine whether or not the Veteran's bilateral osteoarthritis of the hips was due to service, since there was only one complaint in service and the aforementioned October 1998 examination was negative.  

Additional VA treatment notes include a practitioner note dated in April 2010.  This note reflects a staff physician's opinion, following examination, that as the Veteran was only 39 and had severe bilateral hip arthritis and he was a paratrooper, it was as likely as not that the condition was caused or aggravated by military service.  

At his hearing before the undersigned, the Veteran testified in detail as to his duties in service that led to his hip problems.  He stated that he had initially encountered problems while running in Korea during training.  He stated that, while preparing to go to Desert Storm, he had to perform many carries of comrades while running.  Later in his career, when he became a combat medic, he had to parachute with upwards of 90 pounds of excess gear including rucksack and his A bag or medic's bag.  This was on top of his weight of about 250 pounds.  He stated that he was a large person but he was agile and quick before the hip arthritis limited his activities.  Now he could not manage his weight as he was in a wheelchair and could not be active.  He explained that in service he would treat his pain on his own as he was a medic.  He would simply get extra Motrin or Lortabs in his medic bag which he would use for himself routinely.  He reported that he had many hard or bad landings, and he described some of these at the hearing.  He reported that he was in receipt of SSA benefits due to his hip disability.  M. W. testified that this situation was hard for the Veteran to accept, as he had been a strong man prior to service and now that he had a hip problem he was in a wheelchair and was limited.  

The Board finds the hearing testimony to be fully credible.  

The Board finds that service connection for bilateral hip osteoarthritis is warranted as there is current disability, the Veteran has credibly testified to symptomatology consistent with the disability as well as circumstances in service leading to the disability and the medical evidence is at least in equipoise as to whether the current disability is related to service. 

The Board acknowledges the VA examiner's opinion in July 2009 that it would be speculative to opine one way or the other as to etiology in this matter.  

The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992). 

In this case, the favorable opinions discussed above serve to at least place the evidence in equipoise, even considering the July 2009 opinion.  Moreover, the Board has found the Veteran to be a credible historian as to his jumps and hard landings in the performance of his duties as a combat medic.  Accordingly, the Board concludes that the Veteran's bilateral hip osteoarthritis is etiologically related to his active service. 

ORDER

Service connection for bilateral hip osteoarthritis, claimed as a bilateral hip disability, is granted.

REMAND

The Veteran has a bilateral knee disability as reflected in the July 2009 VA examination report.  At the hearing before the undersigned, the Veteran's representative argued that the medical opinion provided as to etiology of a knee disability in that examination report is inadequate under Jones v. Shinseki, 23 Vet. App. 382 (2010).  The representative observes that the examiner indicated that he could not render an opinion as to whether the currently present bilateral knee disability was likely due to service without resort to speculation.  

The Board finds that the report of examination is inadequate for rating purposes inasmuch as the examiner does not comment on the in-service knee treatment in light of (1) the Veteran's assertions that he incurred bilateral knee injury in service while performing parachute jumps and other physical duties and (2) his documented paratrooper, combat medic and air assault activities.  In years past, these types of noncommittal opinions amounted to "nonevidence," neither for nor against the claim.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  See also, generally, Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). 

Recent case law, however, suggests that caution must be exercised when referring to medical reports and opinions as "nonevidence" and that, instead, the probative value or weight (competency and credibility) of the evidence should be assessed.  Specifically, in Hogan v. Peake, 544 F.3d 1295 (2008) and Fagan v. Shinseki, 573 F.3d 1282 (2009), the Federal Circuit stated that classifying a medical report and opinion as nonevidence is "troubling."  More recently, in Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that where an examiner finds that he or she cannot provide an opinion without resorting to speculation, then "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability but also held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data were fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

As noted above, the Veteran has testified in detail as to the circumstances of his service.  He specifically described performing many parachute jumps with heavy rucksacks and medicine bags associated with is duties as a combat medic.  The Board finds the Veteran's testimony in this regard to be wholly credible and considers him a reliable historian.  The Board considers this credible testimony to be further information to assist an examiner in making a determination as to the critical issue in this claim.  In consideration of these factors, the Veteran should be provided another VA examination on this claim. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA examination to determine whether the Veteran's bilateral knee disability is etiologically related to service, specifically to include his duties as a parachute and combat medic.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and the review of the claims folder, the examiner should provide an opinion with respect to any knee disorder identified as to whether it is at least as likely as not (50 percent or better probability) that the disorder is etiologically related to the Veteran's active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian, and that his assertions of record as to his duties in service and the in-service knee pain are credible.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinions, he or she should explain why the required opinions cannot be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  The RO or AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


